Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“a second operation process that operates the operated unit by the operated amount that is defined by the relationship defining data set and the state of the vehicle;
a reward calculating process that calculates a reward on a basis of a detected value of the state of the vehicle when the operated unit is being operated by the second operation process;
an updating process that updates the relationship defining data set so as to increase an expected return of the reward, on a basis of the state of the vehicle, the operated amount, and the reward when the operated unit is being operated by the second operation process, and
a switching process that switches the operation of the operated unit between an operation by the first operation process and an operation by the second operation process, depending on whether the vehicle is performing the manual acceleration travel or the automatic acceleration travel” in claim 1, and
“a second operation process that operates the operated unit by the operated amount that is defined by the relationship defining data set and the state of the vehicle;
a reward calculating process that calculates a reward on a basis of a detected value of the state of the vehicle when the operated unit is being operated by the second operation process;
an updating process that updates the relationship defining data set so as to increase an expected return of the reward, on a basis of the state of the vehicle, the operated amount, and the reward when the operated unit is being operated by the second operation process; and
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747